Citation Nr: 1454403	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-18 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's original claim for service connection for PTSD was denied in July 2008 rating decision.  No notice of disagreement was received with one year, and the decision thus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(a) (2014).  In its June 2011 rating decision denying service connection, the RO granted the Veteran's claim to reopen based on a finding of new and material evidence, and the Board finds likewise.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.156(a).  The RO's denial of service connection for PTSD is therefore the issue before the Board.

In September 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case, the Veteran's claimed in-service stressor is related to his fear of hostile military or terrorist activity.  Service records indicate that the Veteran received the Vietnam Service Medal with one star based on service in the contiguous waters of Vietnam in May and June 1970.  In his February 2011 claim to reopen, the Veteran stated that he was exposed to numerous combat situations, and has since had night sweats, nightmares, and difficulty sleeping.  In his September 2011 notice of disagreement, the Veteran contended that his March 2011 VA examination was inadequate because the examiner only met with him for 5 minutes.

In the report associated with the March 2011 VA examination, the examiner stated that the Veteran did not meet the criteria for PTSD, specifically stating that the Veteran does not re-experience traumatic events, demonstrate avoidance of stimuli, or experience increased arousal.  The examiner diagnosed the Veteran with primary insomnia.  The examiner stated that the Veteran's psychiatric symptoms are controlled by continuous medication, specifically nortriptyline, and that the Veteran requires follow-up treatment and continued medication.

The Board finds the examiner's report contradictory and confusing.  The examiner declined to diagnose PTSD in part because the the Veteran did not experience increased arousal including such symptoms as difficulty staying or falling asleep, yet diagnosed the Veteran with primary insomnia.  The examiner stated that the Veteran required nortriptyline, an anti-depressant, but did not discuss any symptoms or diagnoses of depression, or how the medication was related to the Veteran's insomnia.  Most crucially, the examiner did not opine whether the diagnosis given was related to service or not.  

For these reasons, the Board finds the March 2011 VA examination inadequate, and therefore finds that there is insufficient medical evidence on record to make a decision on the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.  

2.  Schedule the Veteran for a VA examination for his mental health condition.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any acquired psychiatric orders suffered by the Veteran.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service.     

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



